
	

113 S1377 IS: Citizen Empowerment Act
U.S. Senate
2013-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1377
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2013
			Mr. Blunt (for himself,
			 Mr. Risch, Mr.
			 Roberts, Mr. Cornyn, and
			 Mrs. Fischer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 5, United States Code, to establish
		  certain procedures for conducting in-person or telephonic interactions by
		  executive branch employees with individuals, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Citizen Empowerment
			 Act.
		2.Amendments
			(a)In
			 generalPart III of title 5,
			 United States Code, is amended by inserting after chapter 79 the
			 following:
				
					79AServices to
				Members of the Public
						
							Sec.
							7921. Procedures for in-person and telephonic interactions
				  conducted by executive branch employees.
						
						7921.Procedures for
				in-person and telephonic interactions conducted by executive branch
				employees
							(a)DefinitionsFor
				purposes of this section—
								(1)the term
				telephonic means by telephone or other similar electronic device;
				and
								(2)the term
				State means each of the several States, the District of Columbia,
				and any commonwealth, territory, or possession of the United States.
								(b)Recording of
				enforcement actions
								(1)Recording by
				individualsAny employee of an executive agency who is conducting
				an in-person or a telephonic interview, audit, investigation, inspection, or
				other official in-person or telephonic interaction with an individual, relating
				to a possible or alleged violation of any Federal statute or regulation that
				could result in the imposition of a fine, forfeiture of property, civil
				monetary penalty, or criminal penalty against, or the collection of an unpaid
				tax, fine, or penalty from, such individual or a business owned or operated by
				such individual, shall allow such individual to make an audio recording of such
				in-person or telephonic interaction at the individual’s own expense and with
				the individual’s own equipment.
								(2)Recording by
				Federal employeesAny employee of an executive agency that is
				conducting an in-person or a telephonic interaction described in paragraph (1)
				may record that interaction if such employee—
									(A)informs the
				individual of such recording prior to or at the initiation of the in-person or
				telephonic interaction; and
									(B)upon request of
				the individual, provides the individual with a transcript or copy of such
				recording, but only if the individual provides reimbursement for the cost of
				the transcription and reproduction of such transcript or copy.
									(c)Explanations of
				rights
								(1)In
				generalAny employee of an executive agency shall, before or at
				an initial in-person or telephonic interview, audit, investigation, inspection,
				or other official in-person or telephonic interaction, described in subsection
				(b)(1), provide to the individual a verbal or written notice of the
				individual’s rights under this section.
								(2)Separate
				notifications for separate violationsParagraph (1) shall not,
				for purposes of any interaction described in subsection (b)(1), be considered
				satisfied based on a notification previously given if that previous
				notification was given in the case of a possible or alleged violation separate
				from the possible or alleged violation at hand.
								(d)Application to
				official representative or those holding power of attorneyAny
				person who is permitted to represent, before an executive agency described in
				subsection (b)(1), an individual permitted to make an audio recording under
				such subsection of an in-person or a telephonic interaction conducted by an
				employee of that executive agency—
								(1)shall be
				permitted—
									(A)to make an audio
				recording under subsection (b)(1) as if the person were such individual;
				and
									(B)to receive a
				transcript or copy of an audio recording under subsection (b)(2) as if the
				person were such individual;
									(2)shall receive the
				same notice as that which is required to be provided to the individual under
				subsection (c); and
								(3)with respect to an
				audio recording (as referred to in paragraph (1)(A)) and a transcript or copy
				of a recording (as referred to in paragraph (1)(B)), shall have the same rights
				as described in subsection (e).
								(e)Property of
				audio recordingAny audio recording or transcript of an audio
				recording made pursuant to subsection (b)(1) or provided to an individual
				pursuant to subsection (b)(2)(B) shall be the property of such
				individual.
							(f)No cause of
				actionThis section does not create any express or implied
				private right of action.
							(g)Exceptions
								(1)Classified
				information, public safety, criminal investigationThis section
				shall not apply to any in-person or telephonic interaction—
									(A)that is likely to
				include the discussion of classified material;
									(B)that is likely to
				include the discussion of information that, if released publicly, would
				endanger public safety; or
									(C)that, if released,
				would endanger an ongoing criminal investigation if such investigation is being
				conducted by a Federal law enforcement officer (as defined by section 2 of the
				Law Enforcement Congressional Badge of Bravery Act of 2008 (42 U.S.C. 15231
				note)) who is employed by a Federal law enforcement agency.
									(2)Determination by
				employeesAn employee of an executive agency who makes a
				determination that an exception created by paragraph (1) applies to an
				in-person or a telephonic interaction or to a series of such interactions shall
				provide written notification of such determination to any person who would
				otherwise be permitted to make an audio recording of the interaction under
				subsection (b)(1) or (d).
								(h)Prior
				lawFor the purposes set forth in paragraphs (1) and (2) of
				subsection (b), this section supersedes section 2511(2)(d) of title 18 and any
				provision of Federal or State law insofar as such section or provision relates
				to the recording of an in-person or a telephonic interaction described in
				subsection (b)(1).
							(i)Disciplinary
				actionAn employee who violates this section shall be subject to
				appropriate disciplinary action in accordance with otherwise applicable
				provisions of
				law.
							.
			(b)Clerical
			 amendmentThe analysis for part III of title 5, United States
			 Code, is amended by inserting after the item relating to chapter 79 the
			 following:
				
					
						79A.Services
				  to Members of the
				  Public7921
					
					.
			
